[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 440 
April 16, 1928. The opinion of the Court was delivered by
These two cases, by the consent of the parties, were heard together by Judge Grimball. The Circuit Decree contains a full discussion of the questions raised by the pleadings, and we approve, as satisfactory to this Court, both the reasoning and the conclusions of the trial Judge in both cases. An examination of the record on appeal does not disclose that the trial Court committed error as complained of by the appellants.
The judgment of this Court is that the judgment of the Circuit Court in each of the cases be affirmed.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES COTHRAN, BLEASE, and CARTER concur. *Page 463